Citation Nr: 0416393	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-23 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
application to reopen claims of service connection for 
hypertension and skin disability.  The veteran perfected a 
timely appeal of this determination to the Board.

The issues of entitlement to service connection for 
hypertension and skin disability being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the 
veteran's claims of service connection for hypertensive 
vascular disease and skin disability; in a letter dated later 
that month, the RO notified the veteran of its decision 
denying service connection for hypertensive vascular disease 
and skin disability and of his appellate rights.

2.  In March 1999, the veteran filed a timely Notice of 
Disagreement (NOD) with the March 1998 rating decision, and 
in May 1999, the RO issued him a pertinent Statement of the 
Case (SOC); however, the veteran did not file his Substantive 
Appeal until August 1999, which was untimely and thus he did 
not perfect his appeal of the March 1998 rating decision.

3.  Evidence added to the record since the March 1998 rating 
decision that denied the veteran's applications to reopen 
claims of service connection for hypertensive vascular 
disease and skin disability is so significant that it must be 
considered in order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  The RO's March 1998 rating decision, which denied the 
veteran's applications to reopen claims of service connection 
for hypertensive vascular disease and skin disability, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1998).

2.  Evidence received since the March 1998 RO rating decision 
is new and material; the claims of entitlement to service 
connection for hypertensive vascular disease and skin 
disability are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The Board finds that, given the 
following determination to reopen the veteran's hypertension 
and skin disability claims, the requirements of the VCAA have 
in effect been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this case, the RO has associated voluminous records of the 
veteran's private medical treatment.  In addition, in the 
SOC, VA discussed the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notified 
the veteran and his representative of the evidence needed by 
him to prevail on the petitions to reopen and offered to 
assist him in obtaining any relevant evidence.  
Unfortunately, other than the report of his service 
separation examination, the veteran's service medical records 
could not be obtained from the National Personnel Records 
Center (NPRC) because they were apparently destroyed in the 
1973 fire at that facility.  By way of these communications 
and July 2001 and July 2002 RO letters that specifically 
discussed the impact of the VCAA on this case, VA gave notice 
of what evidence the veteran needed to submit to reopen his 
claims and what evidence VA would try to obtain and there is 
no pertinent evidence that remains outstanding with respect 
to these applications.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, his representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claims and there is no reason to 
remand the case to the RO for VCAA consideration, especially 
in light of the following decision in which the Board reopens 
the veteran's hypertension and skin disability claims and 
remands them for further development and de novo 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Application to reopen claims of service connection for 
hypertension and skin disability

In two unappealed May 1977 rating decisions, the RO denied 
service connection for hypertension and skin disability, 
essentially on the basis that there was no evidence linking 
either condition to the veteran's period of service.  In 
doing so, the RO acknowledged that other than the September 
1952 report of the veteran's service separation examination, 
none of his service medical records were of record because 
they had been destroyed in the 1973 NPRC fire.

The evidence of record at the time of the May 1977 
determinations included the service separation examination 
report and an April 1977 VA examination report.

The September 1952 service separation examination report 
shows that the veteran's blood pressure was recorded as 
110/70.  In addition, his heart, cardiovascular system and 
skin were all reported as normal.

The April 1977 VA examination report reflects that the 
veteran reported having high blood pressure and dermatitis 
during service.  With respect to his hypertension, the 
veteran indicated that he was treated for this disability 
while in service and by a private examiner following his 
discharge; however, he acknowledged that he did not have any 
medical records reflecting that private treatment.  The 
physician diagnosed the veteran as having hypertensive 
vascular disease and "dry skin and mild folliculitis."

In February 1997, the veteran filed an application to reopen 
claims of service connection for hypertensive vascular 
disease and skin disability, and in a July 1997 rating 
decision, the RO denied the claims on the basis that they 
were not well grounded.  In doing so, the RO cited its 
unappealed May 1977 determinations as well as the negative 
service separation examination report.  The RO also 
acknowledged two lay statements that the veteran submitted in 
support of his claim, which were prepared by a former service 
colleague, LD, who reported that from 1951 until his 
discharge in 1952, the veteran had chest pains, high blood 
pressure and skin problems, and that he did not know why this 
was not reflected in the veteran's service medical records; 
he added that he and the veteran shared military quarters.  
The veteran had also submitted private medical records, dated 
from June to July 1996, showing that he had been treated for 
cardiovascular problems and was diagnosed as having 
hypertension, angina and coronary artery disease.

In August 1997, the veteran again sought to reopen claims of 
service connection for hypertension and skin disability by 
submitting another lay statement drafted by that same former 
service colleague, LD; however, in a March 1998 rating 
decision, the RO again denied his claims on the basis that 
they were not well grounded.  The veteran submitted a timely 
NOD to this determination but, as the Board determined in an 
unappealed April 2001 decision, he had failed to file a 
timely Substantive Appeal; thus, the Board denied the 
veteran's hypertensive vascular disease and skin disability 
claims on that basis, and thus the RO's March 1998 decision 
became final.

At the time of the RO's March 1998 rating decision, the 
evidence of record included the veteran's service separation 
examination; private medical records, dated in 1996; and 
another statement prepared by the veteran's former service 
colleague.

Because the veteran failed to perfect a timely appeal of the 
RO's March 1998 rating decision, its determinations became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (1998).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed his application 
to reopen claims of service connection for hypertension and 
skin disability in May 2001, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in May 2001.

Evidence associated with the claims folder since the March 
1998 RO determination includes additional private treatment 
records, dated from 1990 to 2001; the transcript of the 
veteran's February 2001 hearing; the lay statement of another 
of the veteran's former service colleagues, CP, dated in May 
2002; and statements of the veteran.

Of particular significance is statement of the veteran's 
former service colleague, CP, who reported that while serving 
two years with the veteran, he remember him having problems 
breathing and with his skin, and that he was taking 
medication to treat these conditions.  This lay statement is 
consistent with the ones previously drafted by LD.  In this 
regard, the Board notes that additional opinions are 
corroborative, rather than merely cumulative, evidence.  See 
Wray v. Brown, 7 Vet. App. 488, 492 (1995); Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).

Also of great importance is the veteran's July 2001 
statement, in which he identified the in-service physician 
who diagnosed him as having hypertension in 1951, as well as 
the name of another in-service examiner, who diagnosed him as 
having a dry skin condition, for which he received treatment 
and medication.  He also reported receiving treatment at 
Annie General Hospital in Annapolis, Maryland, for heart 
problems in 1955, and stated that examiners there indicated 
that it likely was manifest during his period of service 
because they were surprised he was not treated for the 
condition during service.

This evidence bears directly and substantially upon the 
specific matters under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's hypertension and skin disability claims.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claims of service connection are 
reopened.  


ORDER

As new and material evidence has been presented, the 
veteran's claims of service connection for hypertension and 
skin disability are reopened; the appeal is granted to this 
extent only.

REMAND

For the reasons set forth below, the Board finds that the 
veteran's reopened claims of service connection for 
hypertension and skin disability must be remanded for 
additional development and adjudication.

As a preliminary matter, the Board reiterates that the 
veteran's service medical records could not be obtained from 
the NPRC because they were apparently destroyed in the 1973 
fire at that facility.  The Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The Board also notes that the enactment of the VCAA 
constitutes a significant change in the law.  This 
liberalizing law is applicable to this claim because it is 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

To date, the veteran has not been afforded pertinent VA 
examination determine whether he has either hypertension or a 
skin disability that might be related to or had its onset 
during service.  The Board concludes that, pursuant to the 
VCAA, such examinations are necessary to adjudicate these 
claims, and that in the examination reports, the examiners 
should offer opinions as to the likelihood that the veteran's 
hypertension as well as any skin disability found to be 
present is related to or had its onset during service.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for heart 
problems, including hypertension, as well 
as for any skin condition.  This should 
specifically include records of his care 
by Dr. Karen Smith, dated since September 
2001; Dr. Eric B. Carlson, or any other 
examiner at Eastern Cardiology, dated 
since August 2001; and from Carolina 
Heart, since January 2001.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any hypertension found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension had its 
onset during service or in his first 
post-service year, or is otherwise 
related to his period of active duty.  
The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any skin disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should identify all skin 
pathology found to be present.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any skin disability 
found to be present is either related to 
or had its onset during his period of 
service.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



